Citation Nr: 1731778	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service connected pseudofolliculitis barbae (claimed as shaving problems).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The October 2008 rating decision, which implemented the September 2008 Board decision, granted service connection for pseudofolliculitis barbae and assigned a 10 percent disability rating effective May 5, 2004.  

In July 2017, the Board issued a decision denying service connection for dizzy spells, to include as secondary to service-connected bilateral hearing loss, right anterior cruciate ligament condition, posttraumatic stress disorder (PTSD), swelling and pain around the ear, bilateral foot pain and fungus as well as asbestosis.  These decisions remain final.  However, in that decision, the Board stayed adjudication of the issue of entitlement to an initial disability rating in excess of 10 percent for service connected pseudofolliculitis barbae noting that the claim was potentially affected by the resolution of VA's appeal to the United States Court of Appeals for the Federal Circuit (Federal Circuit) of the United States Court of Appeals for Veterans Claims decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  Since then, in July 2017, the Federal Circuit issued a decision reversing the Veterans Court's holding in Johnson.  See Johnson v. Shulkin, No. 16-2144 (Fed. Cir. July 14, 2017).  Thus, the stay on affected appeals has been lifted, and the Board may proceed herein

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA dermatological examination was last performed in June 2004.  Since that time, VA treatment records for the Veteran's shaving problems have been limited.  Further, in the Veteran's August 2013 VA Form 9, he contended he felt strongly that his condition had worsened, thereby meeting the requirements for a higher rating.  In a December 2016 Informal Hearing Brief, the Veteran's representative also argued the evidence of record is inadequate because the Veteran had not been afforded an examination to determine the current severity of his shaving problems.  

Although the Board regrets further delay of the adjudication of this claim, after a thorough review of the medical evidence of record, the Board finds a remand is necessary in order to obtain updated treatment records as well as a VA examination addressing the present nature and severity of the disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA and private dermatological treatment records and associate the records with the claims file.  Any negative reply should be properly included in the file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA dermatological examination to determine the nature and severity of his pseudofolliculitis barbae.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should report all signs and symptoms necessary for evaluating pseudofolliculitis barbae under the rating criteria.  A complete rationale must be provided for all opinions presented.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




